DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9550039 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claims are anticipated by the patented claims.

Regarding Instant claim 1, patented claim 1 of U.S. Patent No. 9550039B2 falls entirely within the scope of instant claim 1 or, in other words, instant claim 1 is anticipated by the patented claim 1. Specifically, the instant claim 1 is a broader version of the patented claim 1 by removing some restrictions: “comprising nitric oxide” for first therapeutic gas, “comprising oxygen” for second therapeutic gas, and diameter for the lumen “wherein the first lumen has an inner diameter that is smaller than inner diameters of the second lumen and third lumen but larger than an inner diameter of the flow path for the first lumen at the cannula nosepiece.”  In the instant claim 1, the structural elements (first, second, third lumen and cannula nosepiece) are included in the patented claim 1. Any infringement over the patented claim 1 would also infringe over the instant claim 1. Hence, the instant claim 1 is anticipated by the patented claim 1.

Regarding instant claims 2-5, and 10-12, they are anticipated by the patented claims 2-5, and 8-10 (patented claim 8 corresponding to instant claim 10, patented claim 9 corresponding to instant claim 11, and patented claim 10 corresponding to instant claim 12) for the similar arguments as instant claim 1.

Regarding instant claim 13, patented claim 11 of U.S. Patent No. 9550039B2 falls entirely within the scope of instant claim 13 or, in other words, instant claim 13 is anticipated by the patented claim 11. Specifically, instant claim 13 is a broader version of the patented claim 11 by removing some restrictions: “comprising nitric oxide” for first therapeutic gas, “comprising oxygen” for second therapeutic gas, and loosening the restriction of diameter for the lumen: “(i) and (ii)” in patented claim 11 by “at least one or more of (i) and (ii)” in the instant claim 13.  In the instant claim 13, the structural elements are included in the patented claim 11. Any infringement over the patented claim 11 would also infringe over the instant claim 13. Hence, the instant claim 13 is anticipated by the patented claims 11.

Regarding instant claims 14-17, and 20, they are anticipated by the patented claims 12-15, and 18 (patented claim 12 corresponding to instant claim 14, patented claim 13 corresponding to instant claim 15, patented claim 14 corresponding to instant claim 16, patented claim 15 corresponding to instant claim 17, and patented claim 18 corresponding to instant claim 20) for the similar arguments as instant claim 13.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-22 of U.S. Patent No. 8,770,199. Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claim 1. In the instant claim 1, the structural elements are included in the patented claim 1. Also, the instant claim 13 is a broader version of the patented claim 13. In the instant claim 13, the structural elements are included in the patented claim 13. Similar
arguments exist for claims 2-12 and 14-20. Any infringement over the patent would also infringe over the instant claims. Hence, the instant claims 1-20 are anticipated by the patented claims 1-22.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-10 of U.S. Patent No. 10,556,082. Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claim 1. In the instant claim 1, the structural elements are included in the patented claim 1.  Any infringement over the patent would also infringe over the instant claims. Hence, the instant claims 1-12 do not differ from the scope of the patented claims 1-10.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 16 and 17 are objected to because they only mentioned intended use without specifying a further limitation of the subject matter claimed. These claims might be amended to read: --…configured to deliver…--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 recite the limitation “the pulse of nitric oxide". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Niland et al. (US2012/0125332, herein referred to as "Niland") in view of Rowland et al. (US 5,099,836, herein referred to as "Rowland").

Regarding claim 1, Niland discloses a nasal cannula (210, [0031]) for therapeutic gas delivery comprising: a first lumen (supply tube 212, [0031]) , and a third lumen (supply tube 214, [0031]): the first lumen (supply tube 212, [0031]) being a first therapeutic gas  (nitric oxide, [0035]) lumen for delivering a first therapeutic gas (nitric oxide, [0035]) to a patient in need thereof, and the third lumen (supply tube 214, [0031]) being a second therapeutic gas (oxygen, [0035]) lumen for delivering a second therapeutic gas (oxygen, [0035]) to the patient; and a cannula nosepiece (cannular body 130, [0018]) allowing separate flow paths (see Figure 1) to the patient for at least one of (i) the first therapeutic gas (nitric oxide, [0035])  lumen, and (iii) the second therapeutic gas (oxygen, [0035]) lumen, but fails to disclose a second lumen being a triggering lumen in this nasal cannula embodiment. 
Rowland teaches a comparable nasal cannular and discloses the second lumen being a triggering lumen (conduit 33, col.6, lines 23-27, also see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Niland with a separate triggering lumen as taught by Rowland in order to allow the pressure sensing tubing to be secured and repaired
separately of the nasal cannula (see column 6, lines 25-30 of Rowland) and to allow an intermittent pulse of oxygen as needed for inhalation to conserve oxygen (In order to optimize the oxygen saving feature of the system of the invention, it is desirable to shut off the oxygen flow no later than the peak of negative inspiratory pressure, col.3, lines 17-21, Rowland).

Regarding claim 2, Niland in view of Rowland disclose all the limitations for claim 1. Niland further discloses that the nasal cannula (210, [0031]) reduces dilution (Septum 146 seals one side of cannula body 130 from the other side of cannula body 130, [0026], see also Figure 1) of one or more of the first (first flow source 220, [0030]) and second therapeutic gases (second flow source 230, [0030]) delivered to the patient.

Regarding claim 3, Niland in view of Rowland disclose all the limitations for claim 1. Niland further discloses that the nasal cannula (210, [0031]) at least one of inhibits mixing (septum 146 blocks first flow path 142 from extending to nasal prong 138, and blocks second flow path 144 from extending to nasal prong 136, [0028]) of nitric oxide and oxygen (sources of gas such as heliox, inhaled nitric oxide, 100% oxygen, [0035]).

Claims 1-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Figley et al. (US 2004/0163647, herein referred to as "Figley") in view of Rowland et al. (US 5,099,836, herein referred to as "Rowland").

Regarding claim 1, Figley discloses a nasal cannula (cannula, [0044]) for therapeutic gas delivery (therapeutic gas delivery system, [0078]) comprising: a first lumen (first therapeutic gas lumen, see annotated Fig.5D) and a third lumen (second therapeutic gas lumen, see annotated Fig.5D): the first lumen being a first therapeutic gas  lumen for delivering a first therapeutic gas (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]) to a patient in need thereof, and the third lumen being a second therapeutic gas lumen for delivering a second therapeutic gas (Oxygen. The system also allows supplemental oxygen to be added to the respiratory gases if desired, [0073]) to the patient; and a cannula nosepiece (nasal prongs 92, [0155]) allowing separate flow paths (see annotated Fig. 5D) to the patient for the first therapeutic gas lumen (see annotated Fig. 5D), but fails to disclose the second lumen acting as a triggering lumen and first, second and third lumen aggregate at the nosepiece.

    PNG
    media_image1.png
    806
    575
    media_image1.png
    Greyscale

Rowland teaches a comparable nasal cannular that the first therapeutic gas lumen (tube 25, col.3, line 67, Figure 1), the triggering lumen (tube 28, col. 6, line 19, Figure 1), and the second therapeutic gas lumen (tube 26, col.3, line 67, Figure 1) aggregating at a cannula nosepiece (cannular body 21, col.6, line16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Figley’s two-tubes lumen with three tubes lumen as taught by Rowland in order to optimize the gas flow to the patient.

Regarding claim 2, Figley in view of Rowland disclose all the limitations of claim 1. Figley further discloses that the nasal cannula (cannula, [0044]) is configured to be placed in fluid communication (see Figure 1) with one system (compressed gas 14 or 14’, [0127]) to deliver the first (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]) and second therapeutic gases (Oxygen. The system also allows supplemental oxygen to be added to the respiratory gases if desired, [0073]) to the patient.

Regarding claim 3, Figley in view of Rowland disclose all the limitations of claim 1. Figley further discloses that the nasal cannula (cannula, [0044]) inhibits mixing of nitric oxide and oxygen (The dwell time when nitric oxide and oxygen are mixed is minimized by mixing nitric oxide with air or oxygen in the cannula relatively close to the patient's nose, [0151]).

Regarding claim 4, Figley in view of Rowland disclose all the limitations of claim 1. Figley further discloses that the nasal cannula (cannula, [0044]) delivers the first therapeutic gas (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]) to the patient for treatment of pulmonary hypertension (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]. In the background section [0003], it is mentioned “One therapeutic gas is nitric oxide (NO), which is administered by inhalation in low concentrations to treat primary or secondary pulmonary hypertension or other diseases”).

Regarding claim 5, Figley in view of Rowland disclose all the limitations of claim 1. Figley further discloses that the nasal cannula (cannula, [0044]) delivers the first therapeutic gases (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]) to the patient for treatment of pulmonary hypertension secondary to chronic obstructive pulmonary disease (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]. In the background section [0003], it is mentioned “One therapeutic gas is nitric oxide (NO), which is administered by inhalation in low concentrations to treat primary or secondary pulmonary hypertension or other diseases”).

Regarding claim 6, Figley in view of Rowland disclose all the limitations of claim 1. Figley further discloses that the first therapeutic gas is nitric oxide (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]) and the second therapeutic gas is oxygen (The system also allows supplemental oxygen to be added to the respiratory gases if desired, [0073]), and wherein the first therapeutic gas lumen (see annotated Figure 5)  for delivering nitric oxide is smaller (see annotated Figure 5D) than the second therapeutic gas lumen (see annotated Figure 5) for delivering oxygen.

Regarding claim 7, Figley discloses on the basis of claim 1 that the first therapeutic gas is nitric oxide (first therapeutic gas, [0155]) and the first therapeutic gas lumen (lumen 74, [0155]. System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]) for delivering nitric oxide is about six feet to about eight feet in length (length→180 cm, [0189]) having an inner diameter of about 0.01 inches to about 0.10 inches (inside diameter→0.1-0.5 cm, [0188]).

Regarding claim 8, Figley discloses on the basis of claim 1 that the first therapeutic gas is nitric oxide (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]) and the cannula nosepiece (nasal prongs 92, [0155]) comprises a nitric oxide flow path having an inner diameter that is smaller (see Figure 5) than an inner diameter of the first therapeutic gas lumen (lumen 90, [0155]. Here lumen 90 refers to the segment of lumen 74 beyond the entrainment cell 75, see Figure 5. Either nitric oxide or diluted nitride oxide by oxygen or air will be flowed through lumen 90.  Therefore, lumen 90 can also be considered as the first therapeutic gas lumen besides lumen 74 cited previously).

Regarding claims 9, Figley in view of Rowland disclose all the limitations of claim of 1, but they are silent to the cannula nosepiece comprises a nitric oxide flow path having a volume that is less than about 10% of a minimum pulse volume of the pulse of nitric oxide.  Figley teaches the pulse volume is adjustable (the system embodying the present invention can deliver customized pulses of a first and/or a second gas to the patient during inspiration, [0133], Figley) and the total respiratory volume is 250-500 ml (tidal volume for adult, [0165]), Figley also teaches that a NO pulse volume (derived by integration of NO pulse flow rate and time, Fig. 3) is about 10% of the total respiratory volume. Hence the minimum pulse volume of the pulse of nitric oxide is about 25 ml (250 ml x 10%=25ml).  Although the volume of cannular nosepiece is not explicitly disclosed by Figley, it is implied that it should be less than 2ml based on the disclosed inner diameter of nosepiece (0.5cm, [0199]) and an estimated length of nosepiece being 10 cm (a very conservative estimate since the typical distance between the two nostrils is less than 5 cm, the upper bound volume of nosepiece  is given by 3.14 x 0.25cm x 0.25cm x10cm=2 ml). Hence, Figley inherently discloses that cannula nosepiece comprises a nitric oxide flow path having a volume (e.g. 2ml) that is less than about 10% of a minimum pulse volume of the pulse of nitric oxide (e.g. 25ml) especially that the pulse volume delivery of therapeutic gases is adjustable as noted above (i.e. the minimum pulse volume can also be adjusted).

 Regarding claim 11, Figley in view of Rowland discloses all the limitations of claim 1, but fails to disclose a fourth lumen delivering the first gas to one nostril with the first lumen delivering the first gas to a second nostril. However, Figley discloses four lumens delivering NO and oxygen to both sides of the nosepiece (see annotated Fig. 5D). Therefore, it would have been obvious to one of ordinary skill in the art to modify Niland's two-lumen cannular to deliver NO to both nostrils via first and fourth lumens as taught by Figley in order to distribute the two gases into each nostril of the nose (more than one therapeutic gas can be administered to a patient, and thus a plurality of lumens can be included. This is indicated in FIGS. 5C and 5D, [0202]).

Regarding claim 13, Figley discloses a nasal cannula (cannula, [0044])  for therapeutic gas delivered to a patient in need thereof, comprising: a first lumen (first therapeutic gas lumen, see annotated Fig.5D) and a third lumen (second therapeutic gas lumen, see annotated Fig.5D): the first lumen being a first therapeutic gas lumen for delivering a first therapeutic gas (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151])  to a patient,, and the third lumen (second therapeutic gas lumen, see annotated Fig.5D) being a second therapeutic gas lumen for delivering a second therapeutic gas (Oxygen. The system also allows supplemental oxygen to be added to the respiratory gases if desired, [0073]) to the patient;), the cannula nosepiece (nasal prong, see annotated Fig.5D) allowing separate flow paths (enabled by nasal prong, see annotated Figure 5D) to the patient for the first therapeutic gas lumen (see annotated Fig.5D); and the first therapeutic gas lumen (see annotated Fig. 5D) having an inner diameter that is smaller than an inner diameter of the second therapeutic gas lumen (see annotated Fig. 5D), but fails to disclose the second lumen acting as a triggering lumen, and first ,second and third lumen aggregate at the nosepiece.
Rowland teaches a comparable nasal cannular that the first therapeutic gas lumen (tube 25, col.3, line 67, Figure 1), the triggering lumen (tube 28, col. 6, line 19, Figure 1), and the second therapeutic gas lumen (tube 26, col.3, line 67, Figure 1) aggregating at a cannula nosepiece (cannular body 21, col.6, line16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Figley’s two-tubes lumen with three tubes lumen as taught by Rowland in order to optimize the gas flow to the patient.

Regarding claim 14, Figley in view of Rowland disclose all the limitations of claim 13. Figley further discloses that the nasal cannula (cannula, [0044]) is configured to be placed in fluid communication (see Figure 1) with one system (compressed gas 14 or 14’, [0127]) to deliver the first (System 10 includes several features that reduce the generation of nitrogen dioxide if the first delivery gas is nitric oxide, [0151]) and second therapeutic gases (Oxygen. The system also allows supplemental oxygen to be added to the respiratory gases if desired, [0073]) to the patient.

Regarding claim 15, Figley in view of Rowland disclose all the limitations of claim 13. Figley further discloses that the cannula at least inhibits mixing of nitric oxide and oxygen (The dwell time when nitric oxide and oxygen are mixed is minimized by mixing nitric oxide with air or oxygen   in the cannula relatively close to the patient's nose, [0151]).

Regarding claims 16 and 17, Figley in view of Rowland disclose all the limitations of claim 13. Figley further discloses using nitric oxide (nitric oxide, [0035] as one source of gas. Nitric oxide is inherent to treat hypertension. In the background section [0003], it is mentioned “One therapeutic gas is nitric oxide (NO), which is administered by inhalation in low concentrations to treat primary or secondary pulmonary hypertension or other diseases”).

Regarding claim 18, Figley in view of Rowland disclose all the limitations of the independent claim 13. Figley further discloses that the first therapeutic gas lumen for delivering nitric oxide is about six feet to about eight feet in length (gas lumen’s length 180 cm or 6 feet, [0189], Figley) having an inner diameter of about 0.01 inches to about 0.10 inches (inside diameter of gas lumen is 0.1-0.5 cm or 0.039”-0.02”, [0188], Figley). Therefore, it would have been obvious to one of ordinary skill in the art to modify the dimension of gas lumen to the range taught by Figley for proper dosing of NO. Such a modification involves a mere change in dimension without a change in function and/or the optimization of a value within a well-known workable range, yielding predictable results of workable therapeutic gas lumen that do not patentably distinguish an invention over the prior art.

Regarding claim 19, Figley in view of Rowland disclose all the limitations of the independent claim 13, but they are silent to the cannula nosepiece comprises a nitric oxide flow path having a volume that is less than about 10% of a minimum pulse volume of the pulse of nitric oxide.  Figley teaches the pulse volume is adjustable (the system embodying the present invention can deliver customized pulses of a first and/or a second gas to the patient during inspiration, [0133], Figley) and the total respiratory volume is 250-500 ml (tidal volume for adult, [0165]), Figley also teaches that a NO pulse volume (derived by integration of NO pulse flow rate and time, Fig. 3) is about 10% of the total respiratory volume (derived by integration of total respiratory flow rate and time, Fig. 3).  Hence the minimum pulse volume of the pulse of nitric oxide is about 25 ml (250 ml x 10%=25ml).  Although the volume of cannular nosepiece is not explicitly disclosed by Figley, it is implied that it should be less than 2ml based on the disclosed inner diameter of nosepiece (0.5cm, [0199]) and an estimated length of nosepiece being 10 cm (a very conservative estimate since the typical distance between two nostrils is less than 5 cm, the upper bound volume of nosepiece is given by 3.14 x 0.25cm x 0.25cm x10cm=2 ml). Hence, Figley inherently discloses that cannula nosepiece comprises a nitric oxide flow path having a volume (e.g. 2ml) that is less than about 10% of a minimum pulse volume of the pulse of nitric oxide (e.g. 25ml).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Rowland and further in view of Doshi et al. (US 2009/0194109, herein referred to as "Doshi").
Figley in view of Rowland disclose all the limitations of claim 1, but they are silent to the material of the cannula being as claimed. However, Doshi discloses a nasal cannula (see paragraph 95) made of polyamides for example (see paragraph 96), which is one of the materials the applicant discloses in paragraph 107 of the instant specification as having the claimed oxygen transmission rate claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cannula of Figley with a material having the claimed low oxygen transmission rate as taught by Doshi in order to decrease oxygen transmission while still providing a safe, flexible, and suitable material for the medical cannula. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), in which the selection of a known material based on its suitability for its intended use supported a prima facie case of obviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Rowland, and further in view of Kooij et al. (US 2011/0067704, herein referred to as "Kooij").
Regarding claim 12, Figley in view of Rowland disclose all the limitations of claim 1, but they are silent to a flexible support bridge. However, Kooij discloses a nasal cannula with a flexible support bridge (see Figure 12 and paragraph 178). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic cannula shape of Figley to include a flexible support bridge as taught by Kooij in order to create a more comfortable and secure seal with a patient's nares.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Rowland, and further in view of Doshi.
Figley in view of Rowland disclose all the limitations of the independent claim 13, but they are silent to the material of the cannula being as claimed. However, Doshi discloses a nasal cannula (see paragraph 95) made of polyamides for example (see paragraph 96), which is one of the materials the applicant discloses in paragraph 107 of the instant specification as having the claimed oxygen transmission rate claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cannula of Niland with a material having the claimed low oxygen transmission rate as taught by Doshi in order to decrease oxygen transmission while still providing a safe, flexible, and suitable material for the medical cannula. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), in which the selection of a known material based on its suitability for its intended use supported a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-Thu. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINHUA ZHAO/Examiner, Art Unit 3785                     

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785